SUMMERS, Justice
(dissenting).
The marijuana cigarettes and narcotic paraphernalia are found to be inadmissible by the majority because the executing officer corrected a typographical error in the warrant with the permission of the issuing judge. This strict and narrow interpretation of the law may have been supportable in this case if the warrant had described the premises by street and municipal number only. But here the warrant described the premises to be searched in more detail. It reads: “2132 BIENVILLE STREET, NEW ORLEANS, LA. FRONT LEFT APARTMENT OF JERRY NEDD."
The change in the house number from 2127 to 2123, therefore, did not destroy the particularity of the description of the premises to be searched. For even with a different number, no officer making the search could have any doubt but that it was the Front left apartment of Jerry Nedd in the 2100 block of Bienville Street in New Orleans which was authorized to be searched, and none other, regardless of the house number. Thus, the test of particularity is *566satisfied for there can he no doubt in the minds of the officers executing- the warrant as to the premises to be searched. Story v. State, 74 Okl.Cr. 337, 126 P.2d 103 (1942). Nice and technical descriptions are not as a rule required by law, United States v. Quantity of Extracts, Bottles, etc., 54 F.2d 643 (S.D.Fla.1931). Furthermore, as the application for this search warrant clearly and unequivocally shows, the officers conducted a surveillance of this very address, and Nedd and two other users of marijuana, Adam Lawrence and Sanford Green, were previously seen at this address engaged in what appeared to the officers to be narcotic transactions.
This is not a case where a search warrant is issued for one address, without naming the person whose premises are to be searched, and the executing officers change the municipal number without the judge’s permission to another address involving entirely different premises, such as the cases relied upon by the majority. Buchannan v. State, 114 Tex.Cr.R. 418, 25 S.W.2d 838 (1930); United States v. Mitchell, 274 F. 128 (N.D.Cal.1921). In the case at bar the apartment of Jerry Nedd on Bienville Street is the apartment which had been kept under surveillance, it is the apartment about which the officers had received information concerning narcotic traffic and it is the apartment which was in fact searched and where the marijuana and narcotic paraphernalia were in fact found. United States v. Wroblewski, 105 F.2d 444 (7th Cir. 1939).
. What the court does by its decision today is to deprive the State forever of the evidence thus obtained. It can never be used to prosecute this defendant, concerning whose guilt there is no doubt.
This super technical concern for the accused in such cases is not only an unrealistic application of the law, but it imposes a perfectionist requirement upon police officers who are only human. If continued, this judicial attitude will have the practical effect of shielding from prosecution many of these obnoxious criminals who would contribute so immeasurably to the deterioration of our society.
I respectfully dissent.